Title: From George Washington to David Stuart, 22 January 1798
From: Washington, George
To: Stuart, David



Dear Sir
Mount Vernon 22d Jan. 1798

Washington leaves this today, on a visit to Hope Park; which will afford you an opportunity to examine the progress he has made in the studies he was directed to pursue.
I can, and I believe do, keep him in his room a certain portion of the 24 hours, but it will be impossible for me to make him attend to his Books if inclination, on his part, is wanting: nor while I am out, if he chuses to be so too, is it in my power to prevent it. I will not say this is the case, nor will I run the hazard of doing him injustice by saying he does not apply, as he ought, to what has been prescribed; but no risk will be run, and candour requires I should declare it as my opinion, that he will not derive much benefit in any course which can be marked out for him at this place, without an able Preceptor, always with him, nor then, for reasons which do not require to be detailed.
What is best to be done with him, I know not. My opinion always has been, that the University in Massachusetts would have been the most eligable Seminary to have sent him to; 1st because it is on a larger Scale than any other, and 2nd because I believe that the habits of the youths there, whether from the discipline of the School, or from the greater attention of the People, generally, to morals & a more regular course of life, are less prone to dissipation & debauchery than they are at the Colleges South of it. It may be asked, if this was my opinion, why did I not send him there? the answer, is as short, as to me it was weighty: being the only male of his fam[il]y & knowing (although it would have been submitted to) that it would have proved a heart rending stroke to have him at that distance, I was disposed to try a nearer Seminary, of good repute; which, from some cause, or combination of causes, has not, after the experiment of a year, been found to answer the end that was contemplated. Whether to send him there now, or indeed to any other public School, is at least problematical, and to suffer

him to mispend his time at this place, will be disgraceful to himself & me.
If I was to propose to him, to go to the University at Cambridge (in Massachusetts) he ⟨might as has⟩ been usual for him on like occasions, say he would go where ever I chose to send him; but if he should go contrary to his inclination, and without a disposition to apply his time properly, an expence without any benefit would result from the measure. Knowing how much I have been disappointed, and my mind disturbed by his conduct, he would not, I am sure, make a candid disclosure of his sentiments to me, on this, or any other plan I might propose for the completion of his education; for which reason I would pray that you (or perhaps Mrs Stuart cd succeed better than any other) would draw ⟨from him a frank,⟩ & explicit disclosure ⟨of what his own⟩ wishes & views are; for if they are absolutely fixed, an attempt to counteract them by absolute controul, would be as idle as the endeavour to stop a rivulet that is constantly running. Its progress while mound upon mound is erected, may be arrested; but this must have an end, and everything would be swept with the torrent.
The more I think of his entering at William & Mary (unless he could be placed in the Bishops family) the more doubtful I am of its utility, on many accounts; which had better be the subject of oral communication than by letter. I shall wish to hear from you on the subject of this letter. On occasion of a severe reprimand I found it necessary to give Washington sometime ago, I received the enclosed from him. I have little doubt of his meaning well, but he has not resolution or exertion enough to act well. Our best wishes attend Mrs Stuart & the family, and I am Dear Sir ⟨Yr Obedt & Affecte Servt

Go: Washington⟩

